911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Bruce ROBINSON, Plaintiff-Appellant,v.William E. BOBBITT, Jr., Raymond C. Robertson, PublicDefender for the Commonwealth, Rudolph Bumgardner,III, Judge, Defendants-Appellees.
No. 90-6575.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 9, 1990.Decided July 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 90-1257-N)
James Bruce Robinson, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Bruce Robinson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny Robinson's motion for counsel, and affirm on the reasoning of the district court.  Robinson v. Bobbitt, C/A No. 90-1257-N (E.D.Va. Apr. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.